Dismissed and Memorandum Opinion filed January 17, 2008







Dismissed
and Memorandum Opinion filed January 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00836-CV
____________
 
INTERNATIONAL EXHIBITIONS, INC. and SHAUN WYMES, Appellant
 
V.
 
DEMOSTHENES MARKANTONIS,
Appellee
 

 
On Appeal from the
55th District Court
Harris County, Texas
Trial Court Cause No.
2006-66135
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed May 21,
2007.  On June 6, 2007, appellee filed a counterclaim against appellee, Shaun
Wymes.  Appellant filed a motion for new trial on June 14, 2007.  On September
21, 2007, the trial court issued an order, stating that the judgment of May 21,
2007, was a final judgment, that the counterclaim was untimely as filed after
judgment issued, and that the motion for new trial was overruled by operation
of law on August 4, 2007.  Appellant=s notice of appeal
was filed on October 3, 2007.




When appellant has filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law, the notice of appeal must be filed within ninety
days after the date the judgment is signed. See Tex. R. App. P. 26.1(a).
Appellant=s notice of appeal was not filed timely. 
A motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (Tex. 1997) (construing the predecessor to Rule 26).  However, the
appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner.  See Tex.
R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18. 
Appellant=s notice of appeal was not filed within the
fifteen-day period provided by rule 26.3
On October 15, 2007, appellee filed a motion to dismiss the
appeal for lack of jurisdiction.  On October 25, 2007, appellants filed a
response.  The clerk=s record was filed on December 14, 2007. 
Appellants response to the motion to dismiss does not establish that this court
has jurisdiction.  The judgment of May 21, 2007, disposed of all pending claims
and parties and was a final judgment.  Because the notice of appeal was not
timely filed, we must dismiss the appeal.  The motion to dismiss is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 17, 2008.
Panel consists of Justices Yates,
Fowler, and Guzman.